                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                   No. 5:21-CR-5-1FL
  UNITED STATES OF AMERICA                       )
                                                 )
         v.                                      )
                                                 )                ORDER
  THOMAS JOSEPH ECKENRODE,                       )
                                                 )
              Defendant.                         )


         This matter is currently scheduled for a hearing on the Government’s motion to detain

Defendant pursuant to 18 U.S.C. § 3142. The court has recently been made aware that a number

of federal detainees at the facility where Defendant is being housed have tested positive for

COVID-19. Based upon that information, the court determines that the scheduled hearing cannot

be conducted with Defendant appearing in court without seriously jeopardizing the health and

safety of others due to the potential spread of COVID-19.

         Accordingly, the court DIRECTS defense counsel to confer with Defendant and to

inform the court whether Defendant consents to have the hearing conducted via videoconference

or whether he requests that the hearing be continued to a date that would allow his appearance

in court. See CARES Act, H.R. 748, Pub. L. No. 116-136; In re Video Conferencing for Criminal

Proceedings under the CARES Act and in Light of the COVID-19 Pandemic, 21-SO-3 (Mar. 8,

2021).

         This 19th day of April 2021.

                                             ________________________________________
                                             KIMBERLY A. SWANK
                                             United States Magistrate Judge




               Case 5:21-cr-00005-FL Document 10 Filed 04/19/21 Page 1 of 1
